DETAILED ACTION
This is in response to amendment filed on June 8, 2022. Claims 6-13 have been canceled. Claims 1-5 are pending.
Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest art, Cavalcanti et al. (US 2017/0076300 A1) discloses an information processing device for processing target data (Fig.1 and ¶[0022]), the device comprising: a preprocessor configured to generate preprocessed data by performing at least one preprocess on the target data (Fig.1 and ¶[0022]); and a preprocess ID assigner configured to assign (Fig.2; ¶[0029] and [0031], i.e., assignment of ID to the users), to the preprocessed data (Fig.2 and ¶[0029], i.e., registration process on data), a preprocess ID corresponding to the at least one preprocess (Fig.2 and ¶[0029], i.e., registration process including assignment of ID to the users). However, the prior art fails to disclose or suggest the claimed provision “collecting raw data generated from one or more data generating devices as the target data, each of the one or more data generating devices having a different device ID, which is assigned to the raw data generated there from: storing each piece of the collected raw data in association with a data ID and the device ID of the device from which the piece of raw data was collected: providing a service and a service application to a terminal capable of being coupled to the information processing device, the service referencing at least one piece of the target data; operation as a preprocessor configured to generate preprocessed data by performing at least one preprocess on the target data; and operation as a preprocess ID assigner configured to assign, to the preprocessed data, a preprocess ID corresponding to the at least one preprocess, and determine whether the preprocessed data is usable with the provided service application in accordance with at least one of the device ID and the preprocess ID” as claimed in conjunction with remaining claims provisions.
Regarding independent claim 2, the closest art, Shamir et al.( US 20170068643 A1) discloses an information processing device for visualizing target data (abstract of Shamir, i.e., visual depiction of ordered representation of images), the device comprising: a visualization unit configured to generate visualized data by performing at least one visualization process on the target data (¶[0023], Shamir, i.e., generate a visual depiction of a fictional story ( referred to as a story album) based on digital images); and a visualization process ID assigner configured to assign (¶[0023], Shamir, i.e., assign each node of the selected graph to a respective image), to the visualized data, a visualization process (¶[0023], Shamir). Cavalcanti et al. (US 2017/0076300 A1) discloses assign a visualization process ID corresponding to the at least one visualization process (Fig.2 and ¶[0029], i.e., registration process including assignment of ID to the register users’ process). However, the prior art fails to disclose or suggest the claimed provision “receiving raw data generated from one or more data generating devices from a storage in which each piece of the raw data is stored in association with a data ID, or preprocessed data from a preprocessor that preprocesses the raw data and assigns a preprocess ID to the processed data, operation as a visualization unit configured to generate visualized data by performing at least one visualization process on the target data, operation as a visualization process ID assigner configured to assign, to the visualized data, a visualization precess-ID corresponding to the at least one visualization process, receiving an indication of a selection of a visualization application from a terminal device, the selected visualization application referencing target data to be visualized and providing to the terminal device, in response to receiving the indication, the visualization ID, and the data ID or the preprocess ID of the target data referenced by the visualization application” as claimed in conjunction with remaining claims provisions.
Regarding independent claim 5, the closest art, Chernenkov et al.(US 20170357721 A1) discloses an image data generating device for generating image data (¶[0003], i.e., generating icon), the device comprising: an application information obtainer configured to obtain application information (¶[0004], i.e., obtaining metadata information) indicating an application to display (¶[0004], [0025] and [0031], i.e., obtaining metadata information indicating web content to display on web application); a data candidate information obtainer configured to obtain data candidate information indicating a candidate for data referenced by the application (step 410 of Fig.4 and ¶[0095]); and a display screen generator configured to generate one or more display screens (step 412 of Fig.4 and ¶[0095]) including a list of application icons Fig.1; (step 412 of Fig.4 and ¶[0095]-[0097]). 
Shamir et al.( US 20170068643 A1)discloses indicating the application information (steps 615-620 of Fig.6, Shamir, i.e., application’s break and return or proceed indication) and a list of data candidates indicating the data candidate information (Fig.6 and ¶[0049], [0053], Shamir). However, the prior art fails to disclose or suggest the claimed provision “operation as an application information obtainer configured to obtain application information indicating an application to display, the application referencing one or more pieces of target data generated from one or more data generating devices, each of the one or more data generating devices having a different device ID, which is assigned to the target data generated therefrom, each piece of the target data associated with a data ID and the device ID of the device generating the piece of target data operation as a data candidate information to obtain data candidate information indicating a candidate for the data referenced by the application, a display screen generator configured to generate one or more display screens including a list of application icons indicating the application information and a list of data candidates indicating the data candidate information including the data IDs of each of the data candidates, receiving a selection of one of the application icons and the list of the data candidates and providing the selection to an information processing device and obtaining from the information processing device, in response to providing the selection, the data ID or the preprocess ID of the data candidates referenced by the application” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
Iida et al. (US 20180096040 A1) disclose DATA ANALYSIS INFORMATION PROCESSING DEVICE.
Croft (US 20180068470 A1) discloses Treemap Visualization System And Method For Visualizing Variable Adjustments To Represented Criteria In Real Time.
Batra (US 20130191078 A1) discloses OVERLAYING BUSINESS INTELLIGENCE DATA ON A PRODUCT DESIGN VISUALIZATION.
Wen et al. (US 20090105984 A1) disclose Methods And Apparatus For Dynamic Data Transformation For Visualization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
July 1, 2022